Citation Nr: 9920423	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1974 to 
December 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for a low back condition.

The Board notes that, in a Form 9 filing dated in November 
1998, the appellant appears to have raised claims for service 
connection for digestive tract disease and loss of visual 
acuity.  He also appears to have raised claims for increased 
ratings for all of his service connected disabilities, to 
include "retroactive" compensation for his scar 
disabilities.  These claims are referred to the RO for 
appropriate action.


REMAND

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for a low 
back disability.  In a Board decision dated in January 1984, 
his claim was originally denied on the basis that the 
evidence of record failed to show the existence of a chronic 
low back disability.

VA and private medical records currently of file show recent 
diagnoses of lumbosacral strain and chronic back pain.  The 
appellant has been issued a back brace.  During his May 1999 
video- conference testimony before the undersigned, he 
testified to continued treatment for back pain by VA, King's 
Daughter's Hospital, and the Delta Pain Clinic, to include 
undergoing spinal steroid injections due to a pinched nerve.  
He also testified to continuity of symptomatology since his 
separation from service, and receiving treatment at the 
Jackson VA Medical Center (VAMC) since 1982 and King 
Daughter's Hospital since April 1983.

The Board is of the opinion that additional medical records, 
not currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claim.  His testimony regarding his recent treatment for his 
back is relevant as such evidence may shed light as to the 
current diagnosis of his claimed low back disability.  See 
Brammer v. Derwinski, 3 Vet.App. 323 (1992).  Additionally, 
he claims VA treatment at the Jackson VAMC since 1982, but 
only his VA records since July 1996 have been obtained.  The 
earliest treatment record from King's Daughter's Hospital is 
dated in 1991.  Such evidence, if available, may also be 
relevant by providing medical evidence of continuity of 
symptomatology since his separation from service.  See Savage 
v. Gober, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) 
(1998).

Finally, the Board directs the RO's attention to the recent 
holding in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) which 
invalidated the standard for reopening claims previously set 
forth in Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) 
(reopening of a claim was warranted where the evidence 
suggested a reasonable possibility that the new evidence, 
when viewed in context of all the evidence, both old and new, 
would change the outcome of the case).  The current standard 
tracks the regulatory language of 38 C.F.R. § 3.156(a).  
According to Hodge, this standard is more liberal than the 
standard previously in effect, and the U.S. Court of Appeals 
for Veterans Claims has recently outlined a three- step 
process for the reopening of claims.  See Elkins v. West, 10 
Vet.App. 209 (1999) (en banc); Winters v. West, 10 Vet.App. 
203 (1999) (en banc).  As such, the RO should readjudicate 
the appellant's claim pursuant to the holdings in Hodge, 
Elkins and Winters.


Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary steps to obtain 
all medical records of treatment, both VA and 
private, pertaining to the appellant's low back 
disability, to include records from the Jackson VAMC 
since 1982, King's Daughter's Hospital since April 
1983 and the Delta Pain Clinic.

2.  After completion of the above- referenced 
development, the RO should readjudicate of issue of 
whether new and material evidence has been presented 
to reopen the claim for service connection for a low 
back disability with consideration given to all the 
evidence of record, to include any additional medical 
evidence obtained by the RO pursuant to this remand, 
the provisions of 38 C.F.R. § 3.303(b) (1998), and 
the holdings in Savage, Hodge, Elkins and Winters.  
If any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, the 
appellant and his representative should be furnished 
a Supplemental Statement of the Case and given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










